Citation Nr: 0430130	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to January 17, 2002, 
for service connection for left mid foot arthritis with 
residuals of left talus stress fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had unverified military service in the 1980s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which granted entitlement to service 
connection for left mid foot arthritis with residuals of left 
talus stress fracture and assigned a 10 percent evaluation 
effective January 17, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case for adjudication of 
the issue of whether there was clear and unmistakable 
error (CUE) in a May 17, 1989 rating decision which 
denied entitlement to service connection for residuals 
of a fracture of the left talus.

In the veteran's notice of disagreement received in December 
2002, the veteran expressed his disagreement with the October 
2002 rating decision which granted service connection for his 
left mid foot arthritis with residuals of left talus stress 
fracture assessing a 10 percent evaluation effective January 
17, 2002.  The veteran indicated in his notice of 
disagreement that he disagreed specifically with the 
effective date assigned which should have been prior to 
January 17, 2002.  In addition, the notice of disagreement 
included a claim of CUE with the May 1989 rating decision 
which denied service connection for his left mid foot 
arthritis with residuals of left talus stress fracture.  

The RO has erroneously declined to take action with regard to 
the claim of CUE in the RO's decision of May 1989, which 
denied entitlement to service connection for residuals of a 
fracture of the left talus.  Because the RO's decision of May 
1989 was never decided on appeal by the Board of Veteran's 
Appeals, the question of CUE in the May 1989 decision is one 
that must be addressed in the first instance by the RO, not 
by the Board.  Furthermore, the question of CUE in the May 
1989 decision could affect the outcome of the claim for an 
earlier effective date for the grant of service connection 
for left mid foot arthritis with residuals of left talus 
stress fracture.  Therefore, the claim of CUE in the May 1989 
decision is inextricably intertwined with the claim of 
entitlement to earlier effective date for the grant of 
service connection for left mid foot arthritis with residuals 
of left talus stress fracture.  For this reason, the question 
of CUE must be developed before the claim for an earlier 
effective date can be addressed.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO must adjudicate the issue of 
whether there was CUE in the May 1989 RO 
decision which denied service connection 
for residuals of a fracture of the left 
talus.  If the determination is 
unsatisfactory to the claimant, he and 
his representative must be provided with 
notice of the procedures for appealing 
the claim to the Board of Veterans' 
Appeals, and they must be given an 
opportunity to complete the steps for an 
appeal.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
must re-adjudicate the claim for an 
earlier effective date for the grant of 
service connection for left mid foot 
arthritis with residuals of left talus 
stress fracture, taking into account the 
RO's decision on the claim of CUE in the 
RO's decision of May 1989.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




